internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 4-plr-119098-99 date date re legend decedent spouse child child child date date date date executor court state county statute a statute b plr-119098-99 dear this responds to your letter dated date and subsequent correspondence requesting rulings on behalf of spouse child child and child regarding the application of sec_2518 of the internal_revenue_code to disclaimers of interests in a_trust and on behalf of executor regarding the application of sec_2056 to the division and reformation of a_trust you represent the facts as follows decedent died testate on date survived by spouse child child and child article third of decedent’s will dated date provides that the remainder of decedent’s estate be held in trust specifically article fourth provides with respect to the trust that during the life of my husband spouse the trustees shall make such distributions of income and principal from time to time to benefit one or more members of the class consisting of my husband spouse and my three children as the trustees deem advisable giving priority to the needs of my husband provided however that no person who would directly benefit by a distribution shall have any power with respect to such distribution even if such person is a trustee upon the death of my husband spouse or in the event he shall fail to survive me the trustees shall divide any remaining trust property free of trust equally among my three children child child and child per stirpes article third of decedent’s will names spouse child child and child as the trustees of the trust child child and child have executed irrevocable disclaimers of their respective interests in trust in any income or principal distributions from the trust during the lifetime of spouse the disclaimers were delivered to the executor of decedent’s estate and the register of wills for county by date date is not later than months after decedent’s death child child and child will not serve as trustees of the trust and the executor of decedent’s estate will petition court to appoint a substitute co-trustee to serve with spouse the executor of decedent’s estate petitioned court for permission to fractionally divide the trust created under article fourth into two separate shares with identical terms the executor has also petitioned the court to require the annual distribution of income to spouse who is the only eligible_beneficiary following the execution of the disclaimers from any trust created under article fourth the executor intends to plr-119098-99 qualify one of the fractional share trusts as qualified_terminable_interest_property qtip for federal estate_tax purposes make the election under sec_2056 and qualify for the marital_deduction on date court granted the executor’s petition and ordered the division of the trust under article fourth into two shares one share to be funded with a fractional share of the property and the second trust to be funded with the balance such division to be made in accordance with the fair_market_value of the property at the time of the division the court also granted the request to reform the trust to require that the income be distributed at least annually under state law a person to whom an interest in property would have devolved by whatever means may disclaim such interest in whole or in part a disclaimer in whole or part may be made of any present or future_interest vested or contingent including a possible future right to take as a distributee under an unexercised power_of_appointment or under a discretionary power to distribute income or principal a disclaimer relates back for all purposes to the date of the death of the decedent generally unless a testator provided for another disposition the disclaimer shall be equivalent to the disclaimant’s having died before the decedent statute a child child and child represent that there are no express or implied agreements that the disclaimed interests are to be given or bequeathed to a person specified by them in addition child child and child received no compensation_for their disclaimers you have requested the following rulings the disclaimers by child child and child of their respective interests in the trust as discretionary beneficiaries of income and principal along with their refusals to serve as co-trustees constitute qualified disclaimers under sec_2518 and are not treated as gifts for federal gift_tax purposes the valid disclaimers together with the division and reformation of the trust requiring that income be distributed to spouse at least annually enables the executor to qualify one of the fractional share trusts as a qtip marital trust under decedent’s will ruling_request no - disclaimers sec_2518 provides that if a person makes a qualified_disclaimer with respect to any interest in property subtitle b relating to the estate gift and generation-skipping_transfer taxes shall apply with respect to such interest as if the interest had never been transferred to such person sec_2518 provides that the term qualified_disclaimer means an irrevocable and unqualified refusal by a person to accept an interest in property but only if- such refusal is in writing plr-119098-99 such writing is received by the transferor of the interest the transferor’s legal_representative or the holder of the legal_title to the property to which the interest related not later than the date which is months after the later of- a the date on which the transfer creating the interest in such person is made or b the day on which such person attains age such person has not accepted the interest or any of its benefits and as a result of such refusal the interest passes without any direction on the part of the person making the disclaimer and passes either- a to the spouse of the decedent or b to a person other than the person making the disclaimer sec_25_2518-1 of the gift_tax regulations provides that if a qualified_disclaimer is made the property is treated for federal gift estate and generation- skipping transfer_tax purposes as passing directly from the transferor and not from the disclaimant to the person entitled to receive the property as a result of the dislaimer sec_25_2518-2 provides that if a beneficiary who disclaims an interest in property is also a fiduciary actions taken by such person in the exercise of fiduciary powers to preserve or maintain the disclaimed property shall not be treated as an acceptance of such property or any of its benefits under this rule for example an executor who is also a beneficiary may direct the harvesting of a crop or the general maintenance of a home a fiduciary however cannot retain a wholly discretionary power to direct the enjoyment of the disclaimed interest for example a fiduciary’s disclaimer of a beneficial_interest does not meet the requirements of a qualified_disclaimer if the fiduciary exercised or retains a discretionary power to allocate enjoyment of that interest among members of a designated class under sec_25_2518-2 in order to constitute a qualified_disclaimer the disclaimed interest must pass without any direction on the part of the person making the disclaimer to a person other than the disclaimant the requirements of a qualified_disclaimer under sec_2518 are not satisfied if the disclaimant either alone or in conjunction with another directs the redistribution or transfer of the property or interest in property to another person or has the power to direct the redistribution or transfer of the property or interest in property to another person unless such power is limited by an ascertainable_standard under sec_25_2518-3 the disclaimer of all or an undivided portion of any separate interest in property may be a qualified_disclaimer even if the disclaimant has another interest in the same property in general each interest in property that is separately created by the transferor is treated as a separate interest for example if an income_interest in securities is bequeathed to a for life then to b for life with the remainder_interest in such securities bequeathed to a’s estate and if the remaining requirements of sec_2518 are met a could make a qualified_disclaimer of either the plr-119098-99 income_interest or the remainder or an undivided portion of either interest a could not however make a qualified_disclaimer of the income_interest for a certain number of years in sec_25_2518-3 example under the terms of e’s will e’s shares of stock in x y and z corporations are transferred to a_trust the trust instrument provides that all income is to be distributed currently to f and g in equal parts until f attains the age of years at that time the corpus of the trust is to be divided equally between f and g f disclaims f’s entire income_interest in the trust while retaining the interest f has in corpus the example concludes that the disclaimer is a qualified_disclaimer sec_25_2518-3 example describes a situation where under the terms of a testamentary_trust w is to receive all trust income_for_life the trustee has the power to invade trust corpus for the support and maintenance of d during the life of w at w’s death the trust corpus is payable to d d disclaims the right to receive distributions of trust corpus during w’s lifetime but retains the right to receive the remainder on w’s death the example concludes that d’s disclaimer is a qualified_disclaimer in the present case child child and child executed irrevocable disclaimers of any income or principal distributions from the trust during spouse’s lifetime it was represented that the disclaimers were valid under state law and were delivered to the executor of decedent’s estate not later than months after decedent’s death child child and child also represented that they have not accepted any benefits from the disclaimed property therefore based on the facts and representations we conclude that the disclaimers executed by child child and child satisfy the requirements of sec_2518 constitute qualified disclaimers and are not treated as gifts for federal gift_tax purposes ruling_request no - qualified_terminable_interest_property sec_2056 provides that the value of a decedent’s taxable_estate is determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate sec_2056 provides the general_rule that no deduction is allowed for an interest passing to the surviving_spouse if on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur the interest passing to the surviving_spouse will terminate or fail sec_2056 provides an exception to the terminable_interest_rule in the case of qualified_terminable_interest_property plr-119098-99 sec_2056 provides that qualified_terminable_interest_property is treated as passing to the surviving_spouse and no part of such property is treated as passing to any person other than the surviving_spouse thus the value of such property is deductible from the value of the gross_estate under sec_2056 sec_2056 defines the term qualified_terminable_interest_property as property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies sec_2056 and the regulations thereunder provide that the surviving_spouse will be considered to have a qualifying_income_interest_for_life if the surviving_spouse is entitled to all the income from the property payable annually or at more frequent intervals and no person including the surviving souse has a power to appoint any part of the property to any person other than the surviving_spouse during the surviving spouse’s lifetime sec_2056 provides that an election under sec_2056 with respect to any property is to be made by the executor on the return of tax imposed by sec_2001 the election once made is irrevocable in the present case we conclude that as a result of the disclaimers by child child and child and the court orders the fractional share of trust will satisfy the requirements of sec_2056 and the executor of decedent’s estate may elect to treat the property passing to that trust as qualified_terminable_interest_property except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under the cited provisions or any other provisions of the code the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely assistant chief_counsel passthroughs and special industries by robert honigman acting assistant to the branch chief branch
